Citation Nr: 9927066	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  93-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1969 to 
October 1969.  This appeal was before the Board of Veterans' 
Appeals (Board) from a March 1992 rating decision from the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  By means of a decision dated in July 
1997, the Board denied the appeal.  That decision was 
appealed to the Court of Appeals for Veterans Claims, and a 
joint motion for remand was issued.  Pursuant to the joint 
motion, the Board remanded this case for additional 
development, to include VA examinations.  The VA examinations 
did not completely address the Board's questions; therefore, 
the Board sought VA medical opinions.  The VA medical 
opinions indicate that additional diagnostic testing is 
necessary.  Therefore, the claim is once again being 
remanded.


REMAND

The veteran attributes his leg symptoms to injury he 
sustained in service.  His service medical records show that 
in February 1969, he complained of right knee pain of two 
weeks duration.  Later that month, his pain was described as 
actually being in the right posterior thigh, and the 
impression was ligament muscle pain.  Service medical records 
are negative with respect to injury.  Beginning in 1971, he 
has reported symptoms including chronic pain and numbness 
involving the right leg.  The Board requires further medical 
evaluation to determine the nature and etiology of the 
disorder or disorders currently causing right leg symptoms.

As mentioned above, in July 1998, the Board remanded this 
case for VA examinations to determine the etiology of the 
claimed disorder.  However, the examinations were not 
adequate.  In particular, it is noted that the VA 
neurological examination report, dated in October 1998, 
provided diagnoses of right lumbar radiculopathy and cervical 
radiculopathy; however, the Board's specific questions were 
not answered.  The muscles examination report, dated in 
October 1998, did not provide a diagnosis of a disorder for 
the right lower extremity symptomatology; the examiner stated 
that the diagnosis of the right lower extremity 
symptomatology was "[u]ndetermined."  Yet, the examiner 
proceeded to state that such undetermined disability was 
probably manifested in service.  As neither VA examinations 
adequately answered the Board's questions, the Board sought 
VA medical opinions.  However, the medical experts could not 
provide the requested information due to inadequate medical 
testing.   

This claim is therefore being REMANDED for the following 
development:

1.  The RO should schedule the appellant 
for VA examination by both an orthopedist 
and a neurologist, board certified, if 
available.  The purpose of the 
examinations is to determine the nature 
and etiology of any chronic disorder 
causing right leg symptoms.  All 
necessary diagnostic tests should be 
performed; to include an EMG/ENC and MRI 
study of the cervical and lumbar spine.  
The examiners are then asked to jointly 
answer the following questions:

(a)  Is there objective evidence of a 
current chronic 
musculoskeletal/neurologic disability 
causing right leg symptomatology?  If so, 
what is that disorder?  

(b)  Is it as likely as not that the 
symptoms reflected in the service medical 
records were the first evidence of any 
currently diagnosed disability?

The examiners must be provided with and 
review the claims file prior to the 
completion of the examination report.  It 
is requested that the examiners provide a 
rationale for the opinions set forth.

2.  Once the above has been accomplished, 
the RO should review the evidence and 
determine whether any additional 
development is necessary.  If so, all 
such development should be accomplished.  
The RO should then readjudicate the claim 
on appeal.

If the benefit sought remains denied, following the 
appropriate appellate procedures, the claim should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



